Citation Nr: 0120568	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  97-25 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for macular degeneration of the left eye.

2.  Entitlement to an effective date prior to November 16, 
1996 for special monthly compensation on account of loss of 
use of the left eye.


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, 
attorney at law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant had active service from January 1960 to May 
1963.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which continued an initial 20 
percent evaluation for macular degeneration of the left eye, 
assigned under Diagnostic Code 6077, effective from April 11, 
1994.  The veteran submitted a timely substantive appeal.  
Subsequently, by an August 1997 rating decision, the RO 
increased the evaluation for macular degeneration of the left 
eye to 30 percent, under Diagnostic Code 6077, effective from 
April 11, 1994.  By an April 1998 rating decision, the RO 
changed the diagnostic code used to evaluate the service-
connected eye disability to Diagnostic Code 6070 (loss of use 
of the left eye) and assigned an effective date of September 
20, 1997 for the award of special monthly compensation (SMC) 
available under the new Diagnostic Code.  The veteran 
thereafter submitted a timely substantive appeal as to the 
effective date assigned for SMC.

The veteran requested a hearing before the Board.  That 
hearing was conducted in November 1998 by the undersigned 
Board Member.  

By a decision issued in March 1999, the Board denied the 
claim for an evaluation for macular degeneration in excess of 
30 percent, and granted an effective date of November 16, 
1996, for special monthly compensation.  The veteran appealed 
the March 1999 Board decision to the United States Court of 
Appeals for Veterans Claims (Court) (formerly, the United 
States Court of Veterans Appeals).  In January 2001, the 
Court vacated the Board's March 1999 decision and remanded 
the claims to the Board for a determination of the impact of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The issue stated on the 
title page of this decision has been changed to reflect the 
Board's 1999 decision, as the Board will not issue a decision 
at this time which is less favorable than the decision it 
issued prior to remand from the Court.
 
After the Board issued the decision in this case, the Court 
issued a decision which distinguished analysis of a claim for 
an increased disability evaluation where the claim for 
increase follows the initial grant of service connection from 
claims for increased rating arising under other 
circumstances, noting that rating following an initial grant 
of service connection may include consideration of an initial 
rating which assigns "separate [staged] ratings . . . for 
separate periods of time based on facts found."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The appeal at issue arises 
from the disability evaluation assigned at the time of an 
initial grant of service connection.  Therefore, the Board 
has recharacterized the issue on appeal as required to 
conform with Fenderson.

The claims file reflects that, after the issuance of the 
March 1999 Board decision which is now before the Board on 
remand from the Court, the veteran submitted a claim of 
entitlement to an evaluation for blindness in both eyes, 
based on 38 C.F.R. § 3.383, which allows payment of 
compensation for blindness of both eyes as if service-
connected, when there is blindness in a service-connected eye 
and in the other eye, even though service connection has not 
been awarded for the other eye.  The record reflects that the 
claim under 38 C.F.R. § 3.383 is before the agency of 
original jurisdiction.  As long as the veteran's claim for an 
initial evaluation in excess of 30 percent remains open, a 
determination on the issue of entitlement to a total 
evaluation under 38 C.F.R. § 3.383 may affect the outcome of 
the claim for an increased initial evaluation, at least as to 
some portion of the initial evaluation period, as staged 
ratings may be granted.  Thus, the claim for an increased 
evaluation is inextricably intertwined with the claim under 
38 C.F.R. § 3.383 submitted during the pendency of the claim 
for increased initial evaluation.  The claim for an increased 
evaluation is addressed in the REMAND appended to this 
decision.

The Board also notes that, in the hearing before the Board, 
conducted in November 1998, the veteran contended that his 
loss of vision in the service-connected left eye was 
aggravating or accelerating vision loss in the right eye.  
The veteran testified that a medical opinion in the report of 
the January 1998 VA examination supported that claim.  The 
issue of entitlement to an initial evaluation in excess of 30 
percent could be affected by a decision on the claim for 
service connection for a right eye disorder, at least as to 
some portion of the initial rating, since the initial rating 
is still open, and a grant of service connection for the 
right eye disorder could allow assignment of a different 
diagnostic code.  Thus, the claims are inextricably 
intertwined, and the claim for an increased initial 
evaluation is addressed in the REMAND appended to this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the portion of the claim addressed in the decision below has 
been obtained.

2.  For purposes of entitlement to special monthly 
compensation, blindness is defined as inability to recognize 
test letters at one foot and when further examination of the 
eyes reveals that perception of objects, hand movements or 
counting fingers cannot be accomplished at three feet.

3.  The veteran's left eye corrected visual acuity for 
distance vision of 20/200 in May 1994 and January 1995, 
20/200 for distance vision and 20/400 for near vision, 
establish that the veteran did not meet the criteria for 
blindness for purposes of SMC.      

4.  Resolving doubt in the veteran's favor, the finding at 
the August 11, 1995 eye examination that the veteran was 
unable to count fingers using the left eye, even though his 
distance vision in the left eye was still 20/400, meets the 
criteria for loss of use of the eye.



CONCLUSION OF LAW

The criteria for an effective date of August 11, 1995, but no 
earlier, for a grant of special monthly compensation based on 
loss of use of the left eye, have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2000, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)); 38 C.F.R. §§ 3.105(a), 3.350, 3.400, 
4.84, 4.84a (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an award of 
special monthly compensation for loss of use of the left eye 
prior to November 13, 1996, as he was essentially blind in 
the left eye before that date.  

Historically, the veteran submitted a claim for service 
connection for a left eye injury on April 11, 1994.  In 
September 1994, the RO granted service connection for macular 
degeneration, and assigned a 20 percent evaluation under DC 
6077.  The veteran disagreed with that evaluation in March 
1995, and submitted additional evidence.  An October 1995 
rating decision continued the 20 percent evaluation.  In 
January 1996, and again in February 1996, the veteran 
submitted formal notices of disagreement (NODs).  The RO 
issued a statement of the case in February 1996, and the 
veteran submitted a timely appeal in September 1996.  The 
claim remains on appeal, following a 1998 Board hearing, a 
1999 Board decision, and an appeal to and remand from the 
Court.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment of that law in November 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  This 
claim was pending at the time of enactment of the VCAA.  
Therefore, the revised provisions are applicable in this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

During the pendency of this claim, the veteran has been 
afforded VA outpatient ophthalmologic examinations in 1994, 
1995, 1996, and 1997, and 1998, among other examinations.  
However, the claim for an effective date for special monthly 
compensation prior to November 1996 involves only evidence 
dated prior to November 1996.  The appellant has not 
referenced any unobtained evidence that might aid his claim.  
There is no indication that any additional records dated 
prior to November 13, 1996 are available or that any clinical 
evidence which could now be developed would be relevant to 
establish whether the veteran lost the use of his eye left 
eye prior to November 1996.

Because further development of the medical evidence would not 
be relevant to the determination of the veteran's entitlement 
to an effective date prior to November 16, 1996, for loss of 
use of the left eye, remand for such development would serve 
no useful purpose, as additional clinical examination or 
development conducted in 2001 would not be relevant to 
determine whether the veteran lost use of his eye prior to 
November 1996.  

Moreover, the clinical evidence of record includes medical 
opinion as to the extent of the veteran's service-connected 
left eye disability prior to November 1996, and, thus, remand 
to obtain medical opinion as to when the veteran became blind 
is not required.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

VA has also met its duty under the VCAA to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
the claim for an effective date prior to November 1996.  In 
this case, the veteran has been informed, by an April 1998 
SSOC, of the criteria for evaluation of loss of use of an eye 
and for eligibility for special monthly compensation (SMC), 
as well as being notified of the provisions governing 
effective dates, which were also discussed in the Board's 
March 1999 decision.  Moreover, the veteran and his attorney 
have provided argument based on the regulations and criteria 
for SMC and the provisions governing effective dates.  
Therefore, this duty, including as set forth in the VCAA, has 
been met.

The Board also notes that, although the veteran has submitted 
claims which are intertwined with the issue of entitlement to 
an evaluation in excess of 30 percent, those issues are not 
intertwined with this claim for an earlier effective date for 
SMC.  In particular, the Board notes that the veteran 
submitted a claim for service connection for a right eye 
disorder in November 1998.  The Board finds that, as that 
claim was not submitted prior to 1998, the outcome of that 
claim, by law, under 38 U.S.C.A. § 5110, cannot affect 
determination of the appropriateness of assignment of an 
effective date prior to November 1996, since an award of 
service connection cannot be granted prior to the date the 
claim was received (except when the claim is submitted within 
one year after the veteran's service discharge, a 
circumstance not present here).  Similarly, as the veteran's 
claim for a total disability rating based on service-
connected blindness in one eye and blindness of a non-
service-connected eye was submitted in July 2000, the outcome 
of that claim is not intertwined with the claim for an 
effective date prior to November 1996 for an award of special 
monthly compensation. 

The Board also is satisfied that all relevant facts have been 
properly and sufficiently developed with regard to this 
issue.  The Board concludes that the duty to assist the 
appellant as contemplated by the VCAA has been satisfied.


Factual Background

On VA examination conducted in May 1994, the veteran's 
uncorrected visual acuity in the left eye was 20/300 for 
distance vision, corrected to 20/200, and his near 
uncorrected vision was 20/400, unchanged with correction.  
The veteran reported a history of injury to the left eye in 
service.  He also reported that he thought his left eye 
vision was decreasing.  The examiner concluded that the 
veteran had a small central macular scar, atrophic, and 
significant anisometria.  

A VA examination performed in November 1994 showed 
uncorrected visual acuity of 20/400 in the left eye, or, by 
pin hole (corrected), 20/200 (-1) in the left eye.  The 
examiner noted that the veteran's subjective responses were 
"poor."  The examiner specifically noted that the veteran 
had "adequate near range and vision."  A diagnosis of small 
central macular scar, left, atrophic, was again assigned.

In January 1995, the veteran presented to VA ophthalmology 
clinic with complaints that he could not see with his new 
glasses or with his old ones.  He complained that his right 
eye (not the eye diagnosed as having macular tear) was 
getting worse.  Left eye visual acuity, for distance vision, 
with a new prescription, disclosed vision of 20/200(-1) in 
the left eye.  Near vision, corrected, in the left eye, was 
20/400.  The examiner concluded that the previous 
prescription was "overplussed" and authorized a new 
prescription.  

In August 1995, distance vision in the left eye was reported 
at 20/400 +1, (meaning that the veteran could read the 20/400 
line on the Snellen chart accurately, and could read one 
letter on the next better line), with no improvement with use 
of pin hole testing.  However, on examination of near vision, 
the veteran was "unable to see" at +0.5, and there was no 
improvement with pinhole examination.  The examiner noted 
that the veteran was unable to count fingers, but could tell 
when a hand came into view. 

VA vision examination in February 1996 disclosed uncorrected 
left eye vision of 10/220, corrected to 20/400, and near 
vision of "J 12", corrected to "J 10."  The Board notes, 
for purposes of information only and without reliance 
thereon, that Jaeger (J) test types are sizes of print used 
to test near vision, like Snellen test types, which test far 
vision, and that ability to read the Jaeger test types 
(sizes) are referenced as "J (number)" with J-1 
corresponding roughly to normal, or 20/20, near vision.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 864, 1699 (27th ed. 
1988).  The examiner again assigned a diagnosis of small 
central macular scar, atrophic, possibly due to old trauma.  
The examiner also noted that the veteran had cataracts, worse 
on the right than on the left, and was symptomatic for 
decreased visual acuity and night-time glare in the right eye 
secondary to progression of the right cataract.  The examiner 
opined that the prognosis for the left eye was poor, noting 
that the veteran had a stable atrophic central macular scar.  
The examiner noted that the veteran's left eye vision 
"should remain stable in the 20/200 to 20/400 range."  

On November 13, 1996, a private physician reported that the 
veteran's left eye uncorrected vision was hand motion only 
(central viewing) and that there was no improvement with 
correction.  On November 18, 1996, the veteran was afforded 
another VA eye examination.  His corrected left eye distance 
vision was reported at 20/400 without improvement by pin 
hole, but he was unable to read any Jaeger card with 
correction and was unable to count fingers; his vision was 
blurry but he could see the presence of a hand.  VA and 
private clinical examinations thereafter confirmed that the 
veteran's left eye visual acuity was essentially light 
perception only or perception of hand movement within 2 feet.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
three feet.  Lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than three feet is considered of negligible 
utility.  38 C.F.R. § 3.350 (a)(4). 

When service connection is in effect for only one eye, the 
non-service-connected eye is considered to have vision of 
20/40 or better.  If the vision in one eye is 20/40, a 30 
percent rating is assigned if the vision in one eye (here, 
the service-connected eye) is 10/200, 15/200, or 20/200.  
Diagnostic Code 6077.  If vision in one eye is 5/200, and the 
other eye is 20/40, a 30 percent evaluation is assigned under 
Diagnostic Code 6074.  If there is blindness in one eye, 
having light perception only, and vision in the other eye is 
20/40, a 30 percent evaluation is assigned under Diagnostic 
Code 6070, and the veteran is entitled to SMC.  

Effective Date Prior to November 1996 for Special Monthly 
Compensation

The law provides that the effective date for an increase in 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, providing the claim was received within one year 
from such date.  Otherwise, the effective date for an 
increased rating will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(2); 38 C.F.R. § 3.400(o).

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p).  An informal claim is any communication indicating 
an intent to apply for one or more benefits.  38 C.F.R. § 
3.155.  The benefit being sought must be identified.  Id.  If 
an informal claim for an identified benefit is followed 
within one year by a formal claim for that benefit, the claim 
may be considered filed as of the date of receipt of the 
informal claim. 38 C.F.R. § 3.155.

Entitlement to special monthly compensation on account of 
loss of use of an eye is provided under the diagnostic 
criteria for impairment of visual acuity.  38 C.F.R. § 4.84a, 
footnote 5.  That footnote states that disabilities rated 
under certain codes are also entitled to special monthly 
compensation (SMC).  The only arguably applicable Diagnostic 
Code pertinent to this case prior to November 13, 1966, that 
provides for SMC is 6070, blindness in one eye.

The veteran's attorney argues that the grant of SMC should be 
retroactive to November 10, 1994, because an examination on 
that date disclosed that the veteran had "poor responses to 
hand movement."  However, the objective examination on that 
date disclosed uncorrected visual acuity in the left eye of 
20/400, improved on examination with pinhole card to 20/200 
(-1).  The examiner also specifically stated that the veteran 
had "adequate near range and vision."  Although the 
examiner did not specify what the notation, "poor response 
to hand movement" meant, the criteria in 38 C.F.R. § 4.84a 
clearly reflect that vision of 5/200 or better, corrected, is 
not considered blindness for purposes of determining whether 
there is loss of use.  The corrected vision of 20/200 (-1) in 
November 1994, together with the physician's notation that 
near vision was adequate, establishes that the veteran did 
not meet the criteria for SMC as of the November 1994 
examination.  

While the Board notes that the determination that near vision 
was adequate is not a specific finding as to the left eye 
that left eye vision was better than 5/200, it would clearly 
conflict with the medical opinion to determine that the 
veteran had lost the use of the left eye at that time where 
the examiner provided a statement that the veteran's near 
vision was adequate.  The Board also notes that the next 
examination, in January 1995, disclosed that the veteran had 
corrected near vision of 20/400, a visual acuity still 
exceeding the criteria for blindness for purposes of SMC.  

The Board notes the argument of the veteran's attorney that 
the results of the November 1994 examination were "similar" 
to the results of a November 1996 examination which was the 
date established for the onset of blindness and grant of SMC 
in the Board's prior decision.  The Board agrees that the 
results were "similar" in that an individual with 20/200 
vision in one eye, like a person with 5/200 vision, has very 
poor sight.  The Board notes, however, that although vision 
at both levels is poor, nevertheless, the rating criteria 
distinguish between those levels of sight, and only the 
person with 5/200 vision or less is entitled to SMC.

The Board notes that, in fact, for purposes of the Internal 
Revenue Service and the tax code, visual acuity of 20/200 or 
less entitles an individual to certain tax deductions, and a 
person with that level of visual acuity is considered 
"legally blind" for many purposes.  The veteran argues that 
he should be entitled to SMC prior to November 1996 because 
he was "legally blind" prior to November 1996.  However, 
criteria set by other federal or state agencies which 
determine whether an individual is "legally blind" are not 
the same criteria that VA uses to determine entitlement to 
SMC, although there is no doubt that an individual who is 
legally blind sees quite poorly.  

The Board notes that, at examination conducted August 11, 
1995, the veteran still had 20/400 distance vision in the 
left eye, but was apparently unable read the test cards for 
evaluation of near vision.  The veteran was unable to count 
fingers.  An individual is considered blind for purposes of 
entitlement to SMC if unable to count fingers at 3 feet.  
Because the examiner did not state the distance at which the 
veteran was or was not able to count fingers in August 1995, 
the Board resolves any reasonable doubt in the veteran's 
favor, and determines that he met the criteria for blindness 
as of that date.

However, that is the first date on which such blindness is 
objectively confirmed, so an effective date prior to August 
11, 1995 is not warranted.  SMC should commence from that 
date.  


ORDER

An effective date of August 11, 1995, but no earlier, for an 
award of special monthly compensation on account of loss of 
use of the left eye, is granted.  


REMAND

As noted in the Introduction, above, the veteran has 
submitted at least two claims during the pendency of the 
veteran's appeal for an initial evaluation in excess of 30 
percent for left eye disability which are inextricably 
intertwined with the claim on appeal.  Therefore, the claim 
for an initial evaluation in excess of 30 percent for macular 
degeneration, left eye, must be deferred, pending 
adjudication of the intertwined claims.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should complete all necessary 
development for adjudication of the 
claims for service connection for a right 
eye disorder and for compensation under 
38 C.F.R. § 3.383, and any other 
intertwined claims.  

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed as to 
the inextricably intertwined claims, and 
as to the claim for an increased 
evaluation for macular degeneration of 
the left eye.  

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
including adjudication of any intertwined 
claim.  If additional information is 
required, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO 
should also determine whether any 
additional development is required.

4.  Thereafter, the RO should readjudicate 
the claim for an increased evaluation for 
macular degeneration of the left eye.  If 
the determination is unfavorable to the 
veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


